Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement filed May 14, 2020 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  In particular, JPS57157803A to Daikin Ind. and published on September 29, 1982 is listed on the IDS sheet and a translation of this document is provided, however the foreign reference provided with the translation is for JPS57157803U published on October 4, 1982 and directed to a completely different invention.  It has been placed in the application file, but the information referred to therein has not been considered.
Specification
The disclosure is objected to because of the following informalities: the specification has the following typographical errors – “the electric motor 51” should be “the electric motor 12” (P. 9, Ln. 9) and “on tank” should be “one tank” (P. 11, Ln. 16).  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 4-5 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim recites “a pilot valve operatively arranged along said pilot line which identifies an initial stretch of said pilot line, communicating with said main line, and a second discharging segment of said pilot line” which renders the claim indefinite because the term “identifies” is vague and it is not clear what the relationship is between the pilot valve and the initial stretch and the second discharging segment, i.e., do both segments of the pilot line extend from the pilot valve or does only the initial stretch.  For the purposes of examination, this phrase will be interpreted as “a pilot valve operatively arranged along said pilot line, and said pilot valve separating said pilot line into an initial stretch that communicates with said main supply line and a second discharging segment.”  
Further, claim 1 recites the limitations “said brand line” and “said second stretch,” and there is insufficient antecedent basis for each of these limitations in the claim.  Also, claim 1 and 4 recite and “said hydraulic element” for which there is insufficient antecedent basis.  For the purposes of examination, “brand line” will be interpreted as “said branch line,” “said second stretch” will be interpreted as “said second discharging segment,” and “said hydraulic element” will be interpreted as “said control element.”
Claims 4 and 5 depend from claim 1 and fail to clarify the indefinite language.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 4,038,907 to Weiss in view of US 2016/0186786 A1 to Robert Bosch GmbH (hereinafter “Bosch”) in further view of JPS57157803A to Daikin in further view of EP 3056291 A1 to Moog Luxembourg (hereinafter “Moog”).
Regarding claim 1, Weiss teaches a press for extruding metal material (Col. 1; Lns. 5-14; it is noted that claim 1 is an apparatus claim directed to a press and the press in Weiss is a hydraulic press which is capable of being used for extruding metal material), wherein said press comprises at least one cylinder 18 in which a piston 24 is movable for extruding said material (Figs. 1 and 2; Col. 2, Lns. 41-54), wherein said piston is controlled by means of a hydraulic oil circuit 14 (Figs. 1 and 2; Col. 2, Lns. 33-40) comprising:
at least one fixed displacement pump P for circulating said oil (Fig. 2; Col. 4, Lns. 52-57), said pump being connected to said cylinder by means of a main supply line 202, 218, 220 (Fig. 2; Col. 4, Ln. 52 through Col 5, Ln. 4; flow line 202 to line 220 and then line 218 is the main supply line) and being operated by an electric motor M (Fig. 2; Col. 4, Lns. 52-57);
a branch line 206 hydraulically connected to said main line at a branch point (A) (Fig. 2), wherein along said brand line 206 a shutoff element 226 is arranged, which is movable between a first opening position and a closing position of said branch line (Fig. 2; Col. 5, Lns. 5-37);
a control hydraulic unit 204 (Fig. 2; Col. 4, Lns. 47-68), wherein said hydraulic unit comprises a pilot line (Fig. 2; Col. 4, Lns. 47-68; the pilot line includes the line running through valve 212 and the line extending up to 218), independent from said main line and from said branch line (Fig. 2), and a pilot 
a control element 214 connected at least to said initial stretch of said pilot line (Fig. 2; Col. 4, Ln. 47 through Col. 5, Ln. 4), which, in an activation condition, and after the activation of said pilot valve, determines a gradual increase of the pressure in said initial stretch segment of said pilot line (Fig. 2; Col. 4, Ln. 47 though Col. 5, Ln. 4), wherein said hydraulic element comprises at least one tank (Fig. 2; Col. 4, Lns. 66-68), each of which is connected to said initial stretch of said pilot line (Fig. 2; Col. 4, Ln. 47 through Col. 5, Ln. 4; as shown in Fig. 2, the control element is connected to the initial stretch of the pilot line going up to line 218), and wherein, for each tank, said hydraulic element comprises at least one corresponding valve 214 (Fig. 2; Col. 4, Lns. 47-68), switchable between a non-activation state, in which said tank does not communicate with said initial stretch of pilot line, and an activation state, in which said tank instead communicates with said initial stretch of said pilot line (Fig. 2; Col. 4, Ln. 47 through Col. 5, Ln. 4).
Weiss fails to explicitly teach an electric motor with a variable rotation speed, a control hydraulic unit acting on said shutoff element to control the movement thereof between said opening position and said closing position, wherein the movement of said shutoff element is determined by the difference (ΔP) existing between the pressure (P1) in said branch line and the pressure (P2) in said initial stretch of said pilot line; the control element determines a gradual increase of the pressure in said initial stretch segment of said pilot line and a corresponding gradual closing movement of said shutoff element; and wherein said hydraulic element comprises a plurality of tanks.
Bosch teaches a press for extruding metal material (Fig. 1; Para. [0029]) comprising a pump 130 being operating by an electric motor 120 with a variable rotation speed (Fig. 1; Para. [0038]).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to substitute the motor of Weiss with the motor of Bosch as these components and their functions were well known in the art and a person of ordinary skill in the art could have substituted each of these known elements for another with the predictable result of providing a mechanism to drive the pump.
Daikin teaches a press for an injecting moulding machine (Abstract) comprising a main supply line 2, a branch line 22 with a shutoff element 20 along said branch line, and a control hydraulic unit 25, 33, 39 having a pilot valve 25 defining an initial stretch of the pilot line 26, 37, 46 (Fig. 3; P. 2, Ln. 35 through P. 3, Ln. 7), and
the control hydraulic unit acting on said shutoff element to control the movement thereof between said opening position and said closing position, wherein the movement of said shutoff element is determined by the difference (ΔP) existing between the pressure (P1) in said branch line and the pressure (P2) in said initial stretch of said pilot line (Fig. 3; P. 3, Lns. 18-40). 
Further, it is noted that in the modified Weiss press, the control element determines a gradual increase of the pressure in said initial stretch segment of said pilot line and a corresponding gradual closing movement of said shutoff element because the control element of Weiss impacts the pressure in the initial stretch, which will impact the movement of the shutoff element in the modified press.
It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify Weiss to include the control hydraulic unit acting on the shutoff element as taught by Daikin so that the pressure in the lines of Weiss can be better controlled and maintained via the automated interaction of the control hydraulic unit on the other components impacting the pressure of the supply line.
Moog teaches a hydraulic press (Abstract; Fig. 1) comprising a control element 10 for controlling the pressure in the hydraulic press (P. 23, Lns. 30-36) and the control element includes a plurality of tanks 814, 824 that each have a valve 91, 92 (P. 24, Lns. 11-16; Fig. 1).
It would have been obvious to a person of ordinary skill in the art before the effective filing date to substitute the single tank of Weiss with the plurality of tanks of Moog as these components and their functions were well known in the art (Moog, P. 24, Lns. 11-16; “the holding tanks 814, 824 can also be a single common catchment tank”) and a person of ordinary skill in the art could have substituted each of these known elements for another with the predictable result of providing a receiving space for the hydraulic oil.
Regarding claim 4, modified Weiss teaches the press according to claim 1 (Figs. 1-2).
Modified Weiss fails to explicitly teach said tanks of said hydraulic element have different volumes.  Modified Weiss teaches the hydraulic element has two tanks (Moog, P. 24, Lns. 11-16; Fig. 1), but is silent regarding the size of each of the tanks.
However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to try having the tanks have different volumes as there was a known need to have the tanks be able to accept volumes of hydraulic oil (Weiss, Col. 4, Lns. 66-68 and Moog, P. 24, Lns. 11-16) and there is only a finite number of solutions with respect to the size of the tanks relative to each other (i.e., equal or different).  A person of ordinary skill in the art could have constructed a press with such a configuration with a reasonable expectation of success.
Regarding claim 5, modified Weiss teaches the press according to claim 1 (Figs. 1-2), wherein said control element comprises a pressure valve 214, 216, which allows the oil to pass between an inlet and an outlet when the pressure at said inlet exceeds a predetermined set-up value (Fig. 2; Col. 4, Lns. 62-66; Fig. 2 shows the inlet is at the point the line from valve 210 intersects with line 218 and the outlet of the control element is the line going to the tank, and the valve 214 has an adjustable setting 216 .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. 5,158,723 to Walchhutter teaches a press including a pump 16 connected to a main supply line 19, 23 and operated by a motor 17 (Figs. 1 and 2), and the press includes a branch line 39 with shutoff elements 95, 96 and a control hydraulic unit 20 having a pilot valve 82 separating the pilot line into an initial stretch 80, 92 that communicates the with main supply line 19 and a second discharge stretch 83 (Figs. 1 and 2; Col. 6, Lns. 7-18).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW STEPHENS whose telephone number is (571)272-6722.  The examiner can normally be reached on M-F 930-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Eiseman can be reached on (571)270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/MATTHEW STEPHENS/Examiner, Art Unit 3725                                                                                                                                                                                                        
/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725